The finding of permanent neglect is supported by clear and convincing evidence (Social Services Law § 384-b [7] [a]). The record shows that the agency made diligent efforts to encourage and strengthen respondent’s relationship with her children by referring her to counseling, parenting skills and anger management courses, and by scheduling regular supervised visitation (see Matter of Jonathan M., 19 AD3d 197 [2005], lv denied 5 NY3d 798 [2005]). Although respondent completed many of the services to which she was referred, she failed to gain insight into her parenting problems and thus failed to adequately plan for the children’s future (see Matter of Mark Eric R. [Juelle Virginia G], 80 AD3d 518 [2011]).
A preponderance of the evidence supports the finding that it is in the children’s best interests to terminate respondent’s parental rights and free the children for adoption by their foster mother, with whom they have lived for several years (Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The record shows that the children have bonded with the foster mother, who wishes to adopt them, and have thrived under her care. By contrast, respondent made no progress in counseling. Under the circumstances, a suspended judgment is not warranted (see Matter of Juan A. [Nhaima D.R.], 72 AD3d 542, 543 [2010]). Concur — Catterson, J.E, Richter, Manzanet-Daniels and Román, JJ.